Dismissed and Memorandum Opinion filed March 11, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00185-CR
____________
 
STEPHEN HORNE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1236092
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to theft.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on October 21, 2009, to deferred adjudication probation for two
years.  We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish C Tex. R. App. P. 47.2(b).